t c memo united_states tax_court jerome v mancebo petitioner v commissioner of internal revenue respondent docket no filed date jerome v mancebo pro_se richard w kennedy for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies in federal income taxes and additions to tax against petitioner for the years shown additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number the adjustments giving rise to the above deficiencies and additions to tax are based upon the failure of petitioner to file federal_income_tax returns and to report the following income for the years indicated u s civil service retirement dollar_figure dollar_figure dollar_figure social_security big_number big_number big_number interest_income at the time the petition was filed petitioner's legal residence was sandy utah the sole issues for decision are whether the above amounts constitute gross_income and if so whether petitioner is liable for the additions to tax at trial petitioner admitted that he did not file federal_income_tax returns for the years and petitioner admitted that in prior years he had filed income_tax returns petitioner retired in from the federal aviation administration an agency of the united_states petitioner was an air traffic controller and had years of federal service petitioner admitted receiving the amounts determined by respondent in the notice_of_deficiency but steadfastly maintained throughout the trial that these amounts did not constitute income and that he was not liable for any federal_income_tax at trial he stated i just want it understood that i consider all this a fraud the notice_of_deficiency the whole thing the filing of a form_1040 a return a false assessment it's all fraud your honor in his petition petitioner alleged that the commissioner is not authorized to use a notice_of_deficiency to collect a qualified_state individual income_tax which is treated for deficiency purposes as a subtitle a tax pursuant to sec_1_6001-1 petitioner did not elaborate on the meaning of this allegation since the notice_of_deficiency relates to federal income taxes and there is no determination in the notice_of_deficiency that respondent is attempting to collect a state_income_tax in a pretrial memorandum filed by respondent respondent explains that petitioner contends he is a nonresident_alien because he lives in the utah republic not the united_states the court takes that to indicate that petitioner believes that respondent is unlawfully attempting to collect taxes for the utah republic and that the united_states is not a governmental entity the argument of petitioner whatever the rationale is nonsensical petitioner presented no evidence at trial to refute the determinations in the notice_of_deficiency to the contrary petitioner admitted receiving the amounts characterized as taxable_income in the notice_of_deficiency the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 petitioner's case is frivolous all taxpayers with taxable_income are generally required_by_law to file federal_income_tax returns sec_6012 under sec_6651 and sec_7203 taxpayers who fail to file income_tax returns may be subject_to civil additions to the tax and prosecution for criminal offenses moreover under sec_6673 this court may award a penalty in favor of the united_states if any proceeding has been instituted or maintained in this court for frivolous reasons or for purposes of delay a valid notice_of_deficiency was issued by respondent to petitioner pursuant to sec_6212 the court finds no need to address the frivolous and nonsensical allegations and contentions of petitioner to do so might suggest that petitioner's arguments have some colorable merit which they do not see 737_f2d_1417 5th cir very simply stated petitioner has not established a case nor has he submitted any evidence to refute respondent's determinations respondent therefore is sustained as to the deficiencies in tax and the additions to tax at trial respondent orally moved for the award of a penalty under sec_6673 the penalty under sec_6673 is applicable whenever it appears to the court that a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer's position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies on this record the court concludes that this proceeding was instituted and maintained by petitioner primarily for delay and that petitioner's position is frivolous and groundless under sec_6673 the court may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure in such circumstances the court holds that a penalty under sec_6673 is warranted in this case respondent's oral motion is granted and the amount of that penalty will be dollar_figure an appropriate order and decision will be entered for respondent
